Citation Nr: 0400529	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right foot 
shrapnel wound, with fracture of os calcis, and retained 
fragment, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for osteomyelitis, 
right os calcis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a shrapnel wound, 
right thigh, Muscle Group XIII, with retained fragments, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right forearm 
shrapnel wound, Muscle Group VIII, currently evaluated as 10 
percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1966 until April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the RO issued a VCAA notice letter dated 
in June 2001.  However, the June 2001 letter referenced only 
his claim of entitlement to TDIU, and did not address his 
increased rating claims.  

Additionally, the Board observes that the file contains a 
January 2002 letter giving notice of a favorable Social 
Security Administration (SSA) determination for disability 
benefits.  However, the actual SSA determination itself is 
not associated with the claims file, nor the clinical 
evidence considered in conjunction therewith.  An effort must 
be made to obtain that decision, along with the evidence 
considered in conjunction with the determination, before the 
veteran's claims may be adjudicated by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  Contact the SSA and request a copy of 
the disability determination made with 
respect to the veteran around January 
2002.  All evidence relied upon in the 
rendering of that determination should 
also be obtained.  If such documents can 
not be procured, the claims file must so 
indicate a negative search.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




